Citation Nr: 0932906	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of both 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 
1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (videoconference hearing); a 
copy of the transcript has been associated with the record.

This case previously reached the Board in July 2007.  At that 
time, the Veteran's service connection claim for 
osteoarthritis of both knees was remanded for further 
development.  The case has been returned to the Board for 
further appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of osteoarthritis of 
both knees.

2.  There is an approximate balance of favorable and 
unfavorable evidence to support the occurrence of the events 
which caused the Veteran's osteoarthritis of both knees.

3.  There is competent evidence that relates the Veteran's 
current osteoarthritis of both knees to his period of active 
service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
osteoarthritis of both knees was incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown that the 
Veteran developed a disability resulting from an injury 
sustained or disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis). This presumption, however, is 
rebuttable by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Osteoarthritis of Both 
Knees

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A 
VA medical treatment record shows that the Veteran was 
diagnosed with osteoarthritis of both knees in June 2004.  
Further, a private treatment record dated in May 2007 by 
P.C., D.O. diagnosed the Veteran with post-traumatic 
arthrosis.  Finally, after a VA medical examination, a VA 
medical examiner diagnosed the Veteran with bilateral knee 
osteoarthritis.  Therefore, the Board concludes that the 
Veteran has been competently diagnosed with bilateral 
osteoarthritis of the knees.

The second requirement for a service-connected disability is 
competent evidence of an in-service occurrence or aggravation 
of the injury.  Shedden, 381 F.3d at 1167.  The Veteran has 
indicated that he served with the 82nd Airborne Division as a 
mail clerk, and, in this capacity, performed multiple 
parachute jumps.  See the Veteran's claim of April 2004, VA 
medical treatment record of December 2004, hearing 
transcript, and statements made during his VA medical 
examination of March 2009.  The Veteran has indicated that he 
did not receive any hospital treatment during service; 
however, he did indicate that he injured his right knee which 
led to him favoring his left knee, which then led to injuries 
to both knees.  These injuries involved treatment when the 
Veteran had his knees taped.  See the Veteran's statement of 
May 2004.  The Veteran's service treatment records (STRs) are 
missing and presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  See NPRC response to the RO 
records request dated November 2007.  Under these 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the Veteran's medical 
records have been destroyed."   Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).    

That said, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision - when, 
as here, there are missing STRs - this does not obviate the 
need for evidence supporting the claim.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  See also Collette 
v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); and Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).  In other words, the 
missing STRs do not lower the threshold for an allowance of a 
claim.  Furthermore, the Federal Circuit Court has held that 
an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The extensive period of time between the events of service 
and the Veteran's reporting of the events does weigh against 
the probative value of this evidence.  Nevertheless, the 
Veteran is competent to report that he received treatment for 
knee problems in service, especially given the heightened 
duty due to his missing STRs to resolve all reasonable doubt 
in his favor.  Jandreau, 492 F.3d at 1377; see also 38 C.F.R. 
§ 3.159(a)(2).  This case was previously remanded by the 
Board, in part to provide an additional opportunity to the 
Veteran and the RO to gather further evidence in support of 
the Veteran's contentions.  This was accomplished in part, as 
the Veteran's statements are now, to some extent, 
corroborated by the service personnel record which indicates 
that the Veteran served in the 501st Infantry, which was an 
airborne unit in the Army.  See copy of Special Orders dated 
February 1959.  The Board can find no overt reason to doubt 
the credibility of the Veteran's assertions that, during 
service, he performed the parachute jumps and received the 
treatment which he has alluded to.  Buchanan, 451 F.3d at 
1336.  The Board concludes that the available evidence is in 
equipoise as to the Veteran's reported in-service incurring 
incidents.  In deciding a claim where an element of the claim 
is in relative equipoise, the Board has must consider the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of 
the finding that the probative weight of the evidence as to 
whether the Veteran has experienced the incurring incidents 
alleged in the present case is in equipoise, the benefit of 
the doubt is resolved in the Veteran's favor.  Accordingly, 
affording the Veteran the benefit of the doubt, the Board 
concludes that the Veteran has presented sufficient evidence 
to find that the Veteran experienced the alleged in-service 
injuries to his knees during his parachute jumps.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Finally, the third requirement for any service-connection 
claim is the existence of a causal connection (nexus) between 
the in-service event and the Veteran's current disability.  
Shedden v. Principi, 381 F.3d at 1167.  In the present case, 
there are two medical opinions in the record that relates the 
Veteran's current osteoarthritis his active service.  See 
private treatment record dated in May 2007 by P.C., D.O., and 
the VA medical examination of March 2009.  It is apparent 
that both examiners relied primarily on the statements made 
by the Veteran regarding his medical history in reaching the 
conclusion that the Veteran's bilateral osteoarthritis of the 
knees is related to his service.  However, the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the Veteran.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Coburn v. Nicholson, 19 Vet. App.  427, 432-33 (2006).  The 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, both 
opinions appear to be rendered by qualified medical 
professionals, and provide some rationale for the conclusions 
reached.  Therefore, there is sufficient evidence of a nexus 
between the Veteran's current bilateral osteoarthritis of the 
knees and his military service to allow the Board to grant 
the Veteran's claim.  

As the Board has concluded that the Veteran's current 
bilateral osteoarthritis of the knees is to be service 
connected, there is no basis to further analyze the claim on 
the basis of chronic symptoms or continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage, at 494-97.

Here, the weight of the evidence as to the Veteran's in-
service incidents is in equipoise.  In such situations, the 
benefit of the doubt is resolved in the Veteran's favor.  
Taken with the evidence of a current disorder and a nexus 
between that disorder and the incidents alleged by the 
Veteran, a finding in favor of service connection for 
osteoarthritis of both knees is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The Board notes that the 
Veteran has been diagnosed with obesity and has indicated 
that this exacerbates his knee condition. See the Veteran's 
statement of May 2004, and VA medical treatment records.  
This decision does not in any way suggest that the Veteran's 
additionally diagnosed obesity is the result of his military 
service, or decide as to any relationship between his obesity 
and his osteoarthritis of the knees.  The precise nature and 
extent of his now service-connected bilateral osteoarthritis 
of the knees is not before the Board at this time.  Only when 
the RO rates the Veteran's bilateral osteoarthritis of the 
knees will this become a pertinent consideration.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for osteoarthritis of both knees is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


